Citation Nr: 0932296	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative disc disease of the cervical spine, to include 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbosacral spine, to 
include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a skin rash, severe itching, and upper body rash, to include 
as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
claimed dizziness, equilibrium problems, and vertigo, to 
include as due to an undiagnosed illness.  

5.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected chronic fatigue, with muscle weakness and 
soreness.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 
1968 and from November 1990 to March 1991, when he was 
deployed to Southwest Asia in support of Operation Desert 
shield/Storm.  He also had in excess of 20 years service in 
the Reserve.  

The claim for a compensable evaluation for the service-
connected left ear hearing loss initially came to the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the RO.  

The Board denied the increased evaluation claim for left ear 
hearing loss in a decision promulgated in March 2005.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in October 2006, the 
Veteran and the Secretary of Veterans Appeals (Secretary) 
filed a Joint Motion for Remand.  This motion was granted in 
an October 2006 Court order.  

The Board thereafter, in March 2007, remanded this issue so 
that the Veteran could be afforded a VA audiological 
examination.  

In March 2007, the Board granted service connection for 
chronic fatigue, with muscle weakness and soreness, as due to 
an undiagnosed illness.  This claim was on appeal from an 
April 2004 RO decision.  The Veteran perfected an appeal to 
the noncompensable evaluation assigned by the RO in July 
2007.  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for 
chronic fatigue, the Board has characterized this issue in 
accordance with the decision of the Court in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.  

As to the claim of service connection for a skin disorder, 
the RO denied this claim in April 2006.  The Veteran did not 
perfect an appeal.  The Veteran thereafter sought to reopen 
his claim in December 2007.  The RO re-adjudicated and denied 
the claim in a June 2008 decision.  

Although the RO essentially found at that time that new and 
material evidence had been submitted, the submission of new 
and material evidence to reopen a previously denied claim is 
a jurisdictional prerequisite to a merits based review by the 
Board.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The claims of service connection for degenerative disc 
disease of the cervical and lumbosacral segments of the 
spine, to include as due to an undiagnosed illness, come to 
the Board on appeal from the April 2004 RO decision.  The 
Board remanded these matters in March 2007 for additional 
action.  

Finally, the claim on appeal concerning whether new and 
material evidence has been received to reopen the previously 
denied claim of service connection for claimed dizziness, 
equilibrium problems, and vertigo, to include as due to an 
undiagnosed illness, is on appeal from a June 2008 RO rating 
decision.  

Here, the Veteran thereafter sought to reopen his claim in 
December 2007.  The RO re-adjudicated and again denied the 
claim in a June 2008 decision.  


FINDINGS OF FACT

1.  The Veteran is shown to have performed active service in 
the Persian Gulf in support of Operation Desert Shield/Desert 
Storm.  

2.  The currently demonstrated degenerative disc disease of 
the cervical and lumbar segments of the spine is not shown to 
have had its onset during active service or for several years 
thereafter; nor is either shown to be due to an injury or 
other event of any period of active service.  

3.  In an April 2006 RO rating decision, claims of service 
connection for skin rash and severe itching and dizziness and 
equilibrium problems were denied, and the Veteran did not 
perfect an appeal.  

4.  The evidence received since the April 2006 RO denial is 
not so significant that it must be considered to fairly 
adjudicate the merits of the claims of service connection for 
skin rash and severe itching and dizziness, equilibrium 
problems, and vertigo.  

5.  The service-connected disability manifested by a left ear 
hearing loss is not shown to have been manifested by worse 
than level II hearing loss at any time during the appeal.  

6.  The service-connected chronic fatigue, with muscle 
weakness and soreness is manifested by complaints of 
generalized muscle aches, weakness, migratory joint pains and 
short-term memory impairment; there is no evidence of 
debilitating periods as defined by the criteria (periods of 
incapacitation requiring bed rest and treatment by a 
physician) and the Veteran is not shown to control his 
symptoms by the continuous use of medication.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by degenerative disc 
disease of the cervical spine is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2008).  

2.  The Veteran's disability manifested by degenerative disc 
disease of the lumbar spine is not due to disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2008).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for skin rash, severe 
itching and upper body rash.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for dizziness, 
equilibrium problems and vertigo.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.85-4.87, 
including Diagnostic Code 6100 (2008).  

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected chronic fatigue with 
muscle weakness and soreness have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. § 4.88b including Diagnostic Code 6354 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  

With respect to the instant claims of entitlement to service 
connection for the claimed degenerative disc disease of the 
cervical and lumbosacral spine, to include as due to an 
undiagnosed illness, the requirements of VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

VA notified the Veteran in February 2004 correspondence and 
October 2005 statement of the case (SOC) of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment records, along with 
post-service private and VA examination reports, have been 
obtained and associated with the claims file.  As noted in 
the Introduction, the Board has remanded the instant claims 
to the RO for additional development.  

The requested development has been completed; a supplemental 
SOC (SSOC) was issued in November 2008.  Also, March 2006 
correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

Concerning the two instant matters characterized as involving 
new and material evidence, the VCAA notice should also 
include information about the basis for a prior final 
decision, what is necessary to reopen a claim, and about what 
is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A letter dated in February 2008 essentially satisfied these 
criteria.  In this case, the RO looked at the bases for the 
denial in a prior decision, and, in so doing, informed the 
Veteran of the bases for the prior April 2006 denial of his 
claims.  

In the February 2008 VCAA letter, the Veteran was advised of 
both the type of evidence needed to reopen service connection 
for his claimed disorders, and what was necessary to 
establish service connection.  

Also, the Veteran has essentially known since the April 2006 
rating decision that the crux of his case depended on his 
showing that his claimed disorders were incurred in or 
aggravated during his active military service, or, in the 
alternative, were due to an undiagnosed illness.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

As to the increased rating claim for left ear hearing loss, 
38 U.S.C.A. § 5103(a) requires that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This notice was provided the 
Veteran in June 2008.  The June 2008 correspondence also 
included the specific rating criteria applicable to the 
Veteran's claim.

Finally, as concerning the increased rating claim for chronic 
fatigue, the Board begins by noting that as service 
connection, an initial rating, and an effective date have 
been assigned the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), spoke only to cases 
of entitlement to an increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Of particular note, the Board has also reviewed the 
recently submitted additional argument supplied directly to 
the Board by the Veteran's attorney in June 2009.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, and mindful of the fact that 
the attorney in her June 2009 correspondence discussed some 
evidence not specifically addressed by the Board in this 
instant decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The Board 
finds that there is no identified defect in assisting the 
Veteran that could be characterized as reasonably affecting 
the fairness of this process.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  


Factual Background

The Veteran claims that he has degenerative disc disease of 
the cervical and lumbosacral segments of the spine due to the 
"pounding" his body took as he served on a high speed 22 
foot open patrol boat while deployed in the Persian Gulf.  
See VA Form 21-4138, dated in October 2003.  

The Veteran also claims that service connection is warranted 
for both a skin disorder as well as for dizziness, 
equilibrium problems, and vertigo.  He reports experiencing 
problems with rashes since 1991.  See letter from Veteran 
dated in December 2007.  

Throughout this appeal it has been asserted that these 
condition may be due to an undiagnosed illness.  The Veteran 
further asserts that his service-connected left ear hearing 
loss and chronic fatigue should be assigned compensable 
ratings.  

The Veteran's service treatment records, including an April 
1965 enlistment report of medical history, August 1968 
separation examination report, and report of medical history 
dated in March 1991, are silent concerning complaints or 
findings relating to a back disorder (cervical or lumbar), as 
well as for skin and neurological-related symptoms.  

Between the Veteran's two periods of active duty, a December 
1974 VA outpatient dermatology report includes a diagnosis of 
dermatitis, located on the chest.  A left arm lesion was also 
reported by the examiner.  

A VA X-ray report dated in April 1991 shows normal lumbar 
spine findings.  

A November 1992 private medical report includes complaints 
made by the Veteran of low back pain for one year.  

A December 1992 private medical record shows that the Veteran 
complained of having back pain, together with cervical and 
lumbar spasms.  He also complained skin lesions under his 
arms and in the groin that had been noticed before Desert 
Storm.  

The report of a VA examination conducted in April 1998 shows 
that the Veteran complained of chronic fatigue, left ear 
hearing loss, recurring skin rashes and upper and lower back 
pain.  

The report of an April 1998 VA orthopedic examination shows 
that the Veteran complained of multiple joint aches and pains 
after returning from the Persian Gulf.  He added that X-ray 
studies at that time were negative.  He denied treatment or 
therapy for his joint complaints.  The examiner commented 
that there were no joint abnormalities.  

A VA neurological disorders examination was conducted in May 
1998.  The Veteran complained of sporadic light-headedness, 
dizziness (non-vertiginous) and disequilibrium.  The examiner 
indicated that no evidence of neurological disease or 
impairment was present.  The examiner added that the nature 
of the somatic symptoms were suggestive of chronic 
anxiety/depression.  

The Veteran was also afforded a VA skin diseases examination 
in April 1998.  The Veteran complained of having intermittent 
and variable body rashes after returning from the Persian 
Gulf in 1991.  He was initially seen at VA where he was 
provided ointments.  He denied being seen by any physician 
for his skin since that time.  An examination revealed no 
evidence of rash anywhere on the Veteran's body.  

The report of an April 1998 VA spine examination shows that 
the Veteran reported falling off a ladder while painting in 
1991, after his low back "gave out."  He stated that he was 
seen by VA and that an X-ray examination was negative.  He 
denied treatment since that time.  A VA X-ray report dated in 
April 1998 shows findings of lumbar spine mild degenerative 
arthritis and disc disease at L5-S1.  

The Veteran was afforded a VA audiometric examination in 
September 1999.  The left ear pure tone thresholds (in 
decibels) were:  


 
 
HERTZ
 
 
 
1000
2000
3000
4000
LEFT
20
35
55
65

The average left ear pure tone threshold was that of 44 
decibels.  His speech audiometry revealed that speech 
recognition ability of the left ear was 90 percent correct.  

A March 2000 VA outpatient treatment record includes a 
diagnosis of chronic fatigue syndrome.  

The Veteran was later afforded a VA audiometric examination 
in March 2002.  The left ear pure tone thresholds (in 
decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
LEFT
20
40
60
65

The average left ear pure tone threshold was that of 46 
decibels.  His speech audiometry revealed that speech 
recognition ability of the left ear was 96 percent correct.  

An April 2002 VA outpatient treatment record shows that the 
Veteran complained of fatigue.  He reported having a hard 
time staying awake past 2:00 pm.  The examiner commented that 
the Veteran's complaints of fatigue were attributable to his 
depression.  The Veteran seemed to agree with this opinion.  
The Board does observe that the Veteran is service connected 
for generalize anxiety disorder.  A three millimeter skin 
lesion on the right arm was shown on examination.  

The VA lumbar spine X-ray findings in October 2003 showed 
chronic degenerative disc disease at L5-S1, described as 
slightly more progressed.  Also in October 2003 cervical 
spine degenerative disease was found on a VA X-ray report.  

The Veteran was afforded a VA chronic fatigue syndrome 
examination in February 2004.  His claims file was 
comprehensively reviewed by the examiner.  The Veteran 
complained of feeling chronically fatigued.  He also 
complained of generalized muscle aches, weakness and 
migratory joint pain.  

The Veteran added that his exhaustion affected him because he 
was unable to do any kind of extreme physical activity.  He 
denied any incapacitating episodes requiring him to take bed 
rest or treatment by a physician and added that he was not 
taking any medications prescribed by a physician for his 
fatigue.  The examiner, in diagnosing chronic fatigue and 
migratory joint pain, commented that the Veteran met only 4 
of the 10 criteria needed to be diagnosed with chronic 
fatigue syndrome.  

A VA X-ray report dated in March 2005 showed findings of 
cervical spine degenerative disease.  

A March 2005 VA outpatient record notes complaints made by 
the Veteran of dizziness, especially with position changes.  

As noted in the INTRODUCTION, the Board denied the Veteran's 
claim for an increased rating for his left ear hearing loss 
in March 2005.  An October 2006 Joint Motion for Remand, 
granted in an October 2006 Court order, instructed VA to 
consider the application of 38 C.F.R. § 3.321(b), for 
consideration of an extra-schedular rating.  The RO did this 
in September 2007.  See SSOC.  

A May 2005 VA outpatient record shows that the Veteran was 
seen for complaints of disequilibrium on position changes.  
The examiner, in noting long history of complaints of 
multiple somatic complaints, commented that he found 
absolutely nothing abnormal on examination.  The examiner 
also discussed with the Veteran the nature of somatoform 
disorders.  Lightheadness, likely "BPPV" (benign proximal 
positional vertigo) was diagnosed.  

A May 2005 VA dermatology outpatient treatment record shows 
that the Veteran was seen for follow-up evaluation for "AK" 
(actinic keratosis) and acrochordons.  A lesion in the right 
armpit was also noted.  Achrocordon and facial actinic 
keratoses were diagnosed.  

A November 2005 VA outpatient medical record shows that the 
Veteran was seen by a chiropractor.  The Veteran complained 
of morning dizziness with associated nausea upon movement of 
his neck.  He also complained of neck pain.  The diagnoses 
included those of cervicogenic vertigo, left mechanical upper 
cervical spine pain, cervical disk herniation and chronic 
mechanical lumbosacral back pain.  

A RO decision in April 2006 denied service connection for, in 
pertinent part, dizziness and equilibrium problems and for 
skin rash and severe itching.  Both claims had previously 
been denied by the RO in April 1999.  

As to the claim of service connection for dizziness and 
equilibrium problems, while the RO essentially "reopened" 
the prior claim it found that the evidence continued to show 
that this claimed condition was not incurred in or aggravated 
by service.  A history of dizziness complaints since 1991 was 
reported.  The RO further found that service connection based 
on a theory of an undiagnosed illness was also precluded as 
the evidence established that the Veteran's claimed disorder 
was due to somatoform disorder of cervicogenic vertigo.  

The RO, also in April 2006, denied service connection for 
skin rash and severe itching.  The RO denied the claim, 
previously denied in April 1999 by the RO, finding that the 
Veteran's skin disability had been determined to be the 
result of known clinically diagnoses, and that the disorder 
was neither incurred or aggravated during the Veteran's 
service.  The Veteran did not perfect an appeal to either of 
these two decisions.  

A January 2007 VA outpatient treatment record includes 
diagnoses of actinic keratosis, puritis (general itching, 
occurring sporadically) and onchomyocosis of the right first 
toe.  

As ordered by the March 2007 remand, the Veteran was afforded 
a VA audiometric examination in August 2007.  The left ear 
pure tone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
LEFT
30
50
60
75

The average left ear pure tone threshold was that of 54 
decibels.  His speech audiometry revealed that speech 
recognition ability of the left ear was 92 percent correct.  

A May 2007 VA outpatient record shows the Veteran complained 
of ongoing dizziness.  A review of his systems was negative 
for skin rash.  An examination revealed chronic fatigue since 
1991, comprised of general fatigue and muscle 
soreness/weakness.  The diagnoses included those of vertigo, 
actinic keratosis and onchomycosis of the right first toe.  

A June 2007 VA neurological outpatient treatment record noted 
that the Veteran complained of disequilibrium which he 
variously described as if the room was spinning or feeling 
like he might lose consciousness.  These symptoms, added the 
Veteran, could disappear for a period of up to four to six 
months.  He complained of sometimes having feelings of 
nausea.  The examination noted some dizziness complaints as 
well as mild disequilibrium.  Possible benign positional 
vertigo (currently in relatively quiet stage) vs. Menier's 
disease was diagnosed.  The examiner added that the 
neurological examination was entirely normal and found no 
evidence for centrally mediated vertigo.  

An August 2007 VA outpatient treatment record includes a 
diagnosis of vertigo; the disorder was noted to stem from 
left internal and/or external ear.  Cervical and lumbar spine 
disorders were also diagnosed.  

The Veteran sought to reopen his claims of service connection 
for a skin disorder and for dizziness, equilibrium problems, 
and vertigo in December 2007.  The claims were subsequently 
denied by the RO in June 2008.  

A December VA neurological outpatient treatment record shows 
that examination was normal.  The examiner commented that he 
had no good explanation for the Veteran's chronic fatigue on 
neurological grounds.  The Veteran's other problem 
(complaints of disequilibrium) sounded, according to the 
examiner, like benign positional vertigo.  The examiner 
wondered whether the Veteran's symptoms were related to 
either too high or too low blood pressure.  

A February 2008 VA medical note includes diagnoses of chronic 
fatigue, puritis, generalized arthralgia of the cervical and 
low back segments, and vertigo/left ear polyp/tinnitus.  

The Veteran was afforded a VA chronic fatigue syndrome 
examination in April 2008.  The claims file was reviewed by 
the examiner.  The Veteran complained of generalized muscle 
aches, weakness and migratory joint pain.  He denied fatigue 
after exercising.  He had decreased stamina.  He denied 
having incapacitating episodes requiring him to take bed 
rest.  He experienced cognitive impairment in that he had 
short-term memory loss.  He was not taking any medications 
prescribed by a physician for his fatigue, and denied any 
other symptoms.  The Veteran was noted to be alert and 
oriented times three.  The Veteran's nutritional status 
appeared to be good.  A diagnosis of chronic fatigue syndrome 
was provided.  

A June 2008 RO decision, in again adjudicating the previously 
denied claim of service connection for dizziness and 
equilibrium problems, added vertigo to the claimed disorders.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1100; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, such as arthritis and an 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
 
In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This only applies 
when making a determination as to whether the evidence is new 
and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as 
it relates to the merits of the claim.  Essentially, the 
presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. 
Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to one of the elements that was a specified 
basis for the last disallowance.  Id., at 284.  

Service connection also may be established for a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include:  
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

The present appeal, in part, involves the claim that the 
severity of his service-connected left ear hearing loss 
disorder warrants a higher (compensable) disability rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.  

The evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  

To evaluate the degree of disability for bilateral hearing 
loss, the Rating Schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Under the 
revised criteria, where there is an exceptional pattern of 
hearing impairment, a rating based on pure tone thresholds 
alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is demonstrated in the instant case.  

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal or as 
level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  

In such situations, 10 percent is the highest rating 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87.  

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's service-connected chronic fatigue, with muscle 
weakness and soreness is rated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 [Chronic Fatigue Syndrome].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 6354 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
disability for which the Veteran is service-connected, and 
the primary complaint of the Veteran is one of chronic 
fatigue.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used.  Accordingly, after consideration of 
all factors, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6354.  

Diagnostic Code 6354 assigns a 10 percent disability rating 
for debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  

A 20 percent disability evaluation is assigned for fatigue 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  

A 40 percent disability evaluation is assigned for chronic 
fatigue syndrome that is nearly constant and restricts 
routine daily activity to 50 to 75 percent of pre-illness 
levels.  

A 60 percent rating is warranted for chronic fatigue syndrome 
that is nearly constant and restricts routine daily 
activities to less than 50 percent of the pre- illness level, 
or; which waxes and wanes, resulting in periods of 
incapacitation of at least six weeks total duration per year.  

Note: For the purpose of evaluating this disability, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.88b, Diagnostic Code 6354 (2008).  

In every instance where the Rating Schedule does not provide 
a no percent rating for a diagnostic code, a no percent 
rating shall be assigned when the requirement for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4. Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that effective on June 10, 1999, the rating 
criteria for evaluating hearing impairment were changed.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 3-2000 (April 10, 
2000).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the Veteran's 
left ear hearing loss is warranted.  

However, given the audiometric findings in the Veteran's 
case, his service-connected left ear hearing loss is rated by 
the same method under both the old and new regulations.  See 
38 C.F.R. § 4.85 (1999 and 2004), § 4.86 (2004).

The Board points out that the new criteria may not be applied 
for the period prior to the revision.  See VAOPGCPREC 3-2000 
(April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 
2002), the effective date of any increase assigned under the 
amended version of the rating schedule can be no earlier than 
the effective date of the regulation.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran is currently in receipt of a noncompensable 
evaluation for the service-connected left ear hearing loss.  
He has contended that his hearing loss warrants a higher 
disability rating.  

VA issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  A review of the changes 
made to the criteria at 38 C.F.R. § 4.85, and specifically 
Tables VI, VIA, and VII, reveals that the revisions failed to 
make any changes to the numeric designations assigned certain 
levels of puretone threshold or speech discrimination.  Thus, 
there is no change in the mechanical application of the 
appropriate charts to the noted auditory acuity.  

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  A review of both the old and new criteria 
indicates that this regulation is not applicable to the 
Veteran's claim.  

The criteria at 38 C.F.R. § 4.86 effective prior to June 10, 
1999, merely discussed the use of hearing aids in conducting 
audiometric examinations and evidence used in the award of 
service connection for hearing loss.

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  
However, a review of the audiometric examinations of record 
does not indicate the scores required under the new 
regulations at 38 C.F.R. § 4.86.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  


Analysis

Service Connection

Degenerative Disc Disease of the Cervical and Lumbar Spine 
(to include as due to an undiagnosed illness)

While the Veteran is a "Persian Gulf veteran," 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, the service medical records are 
devoid of any pertinent back-related (cervical or lumbar) 
findings.  While the Veteran has been diagnosed postservice 
with cervical and lumbar spine back disorders, to include 
degenerative disc disease, an undiagnosed illness manifested 
by such clinical disorders is not shown.  Indeed, the claimed 
disorders have been clearly attributed to a known clinical 
diagnosis, i.e., degenerative disc disease, and not to an 
unknown illness.  

Neither the cervical nor lumbar spine problems are shown by 
competent evidence to be related to active duty service.  
Thus, a claim of entitlement to service connection for 
cervical and lumbar spine degenerative disc disease based on 
undiagnosed illness cannot be sustained, and without 
competent evidence linking the disability to service, service 
connection is not warranted.  38 C.F.R. §§ 3.303, 3.317.  

Lumbar spine arthritis is not shown to have been diagnosed 
before 1998, and cervical spine arthritis is not shown to 
have been manifested until 2003.  The Veteran has also 
reported inuring his back by falling from a ladder while 
painting a house in 1991.  Such a lapse of time between 
service separation (1991) and the earliest documentation of 
current disability (1998/2003) is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The medical evidence also fails to reveal that either 
cervical or lumbar spine degenerative changes were manifested 
within a year of his period of active duty.  See 38 C.F.R. §§ 
3.307, 3.309.  

Regarding the assertions made by the Veteran that he has 
cervical and lumbar spine problems due to his period of 
military service, such lay statements are not competent 
evidence because medical nexus is a matter requiring medical 
expertise which he lacks.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Here, there is no competent evidence of a nexus between the 
Veteran's diagnosed cervical and lumbar spine disorders and 
his active service.  


New and Material Evidence

Skin Rash, Severe Itching, and Upper Body Rash

After a review of all the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the April 2006 decision that was not previously submitted 
to agency decisionmakers, when considered with previous 
evidence of record, does not relate to an unestablished fact 
of competent evidence of relationship of current skin 
disorders to service.

For the evidence to be new and material in this case, it must 
have some tendency to show that the Veteran's currently 
manifested skin disorders (which included rashes and actinic 
keratosis), which was previously determined to have been 
attributable to known clinical diagnoses, and to not have 
been etiologically related to his active military service.  

The evidence received since the April 2006 RO decision, on 
review by the Board, does not relate to the previously 
unestablished fact of nexus of current skin disorders to 
service that would tend to substantiate the Veteran's claim.

Specifically, the additional evidence still does not include 
competent opinion evidence linking any current skin problems 
to the period of active service.  The evidence, as skin 
disorders have been clinically diagnosed, does not show that 
a skin disorder is attributable to an undiagnosed illness.  

Regarding the Veteran's assertions as to why service 
connection here should be awarded, the Veteran is a 
layperson, and his statements alone cannot constitute medical 
evidence, as opinions regarding diagnosis or nexus require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Now, the added evidence is not more than essentially 
cumulative in nature in presenting no information of 
probative value to support this claim.  None of the Veteran's 
assertions in this regard are found to be more than basically 
repetitive of information previously addressed by the RO.  

Thus, on this limited basis, the application to reopen the 
claim of service connection for skin rash, severe itching, 
and upper body rash is denied.  





Dizziness, Equilibrium Problems, and Vertigo

After a review of all the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the April 2006 decision that was not previously submitted 
to agency decisionmakers, when considered with previous 
evidence of record, does not relate to an unestablished fact 
of competent evidence of relationship of any currently 
manifested disorders, manifested by dizziness, equilibrium 
problems, and vertigo, to service.  

For the evidence to be new and material in this case, it must 
have some tendency to show that the Veteran's currently 
manifested disorders (which included benign proximal 
positional vertigo and cervicogenic vertigo), which were 
essentially previously determined to have been attributable 
to known clinical diagnoses (to include somatoform disorder, 
and to not have been etiologically related to his active 
military service.  

The evidence received since the April 2006 RO decision, on 
review by the Board, does not relate to the previously 
unestablished fact of nexus of current skin disorders to 
service that would tend to substantiate the Veteran's claim.  

Specifically, the additional evidence still does not include 
competent opinion evidence linking any current problems 
associated with either dizziness, equilibrium problems, or 
vertigo to the period of active service.  The evidence, as 
somatoform disorder and variously-diagnosed vertigo have been 
clinically diagnosed, does not go to show that the claimed 
disorder is attributable to an undiagnosed illness.  

Regarding the Veteran's assertions as to why service 
connection here should be awarded, the Veteran is a 
layperson, and his statements alone cannot constitute medical 
evidence, as opinions regarding diagnosis or nexus require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Here, the added evidence is not more than essentially 
cumulative in nature in presenting no information of 
probative value to support this claim.  None of the Veteran's 
assertions in this regard are found to be more than basically 
repetitive of information previously addressed by the RO.  

Thus, on this limited basis, the application to reopen the 
claim of service connection for skin rash, severe itching, 
and upper body rash is denied.
Now , the added evidence is not more than essentially 
cumulative in nature in presenting no information of 
probative value to support this claim.  None of the Veteran's 
assertions in this regard are found to be more than basically 
repetitive of information previously addressed by the RO.  

Thus, on this limited basis, the application to reopen the 
claim of service connection for dizziness, equilibrium 
problems, and vertigo is denied.


Increased Ratings

Left Ear Hearing Loss

Service connection is currently in effect for only the left 
ear hearing loss.  Utilizing Table VI of 38 C.F.R. § 4.85, in 
conjunction with the above-reported September 1999, March 
2002, and August 2007 VA audiology results of controlled 
speech discrimination testing and average hearing threshold 
level as measured by pure tone audiometry tests, Roman 
Numeral II was derived in September 1999, and Roman Numeral I 
was derived in March 2000 and August 2007.  

The Board notes that, based on the clinical audiometric 
findings of record, the provisions set out in 38 C.F.R. 
§ 4.86 (exceptional patterns of hearing impairment) are not 
applicable in this case.  

As the nonservice-connected right ear is assigned a Roman 
Numeral designation of I, 38 C.F.R. § 4.85(f), this equates, 
in all the above-reported circumstances, to only a 
noncompensable evaluation under 38 C.F.R. § 4.85.  



Chronic Fatigue, with Muscle Weakness and Soreness

The VA examiner, who examined the Veteran in both February 
2004 and April 2008, reported that the Veteran's service-
connected chronic fatigue was manifested by complaints of 
generalized muscle aches, weakness, and migratory joint pain.  
While the Veteran did, in April 208 complain of short-term 
memory loss, there is no evidence of any period of 
incapacitation requiring bed rest and treatment by a 
physician.  Further, the Veteran informed the examiner that 
he was taking no medication for treatment of his chronic 
fatigue.  

The Board finds, after reviewing the entire record, that the 
criteria for a compensable rating under Diagnostic Code 6354 
are not met.  There is no evidence forgetfulness, difficulty 
in concentration or confusion.  There is no evidence of 
debilitating periods as defined by the criteria.  It does not 
appear that the prescribed medication is taken continuously.  
In sum, there is no evidence which substantiates the required 
criteria.

For those reasons, the Board finds that a compensable 
disability rating for chronic fatigue, with muscle weakness 
and soreness is not warranted.

As noted, the Court has held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  
Fenderson.  

It appears from the medical evidence in the record that the 
symptomatology has remained essentially consistent over the 
period since the effective date of service connection (July 
9, 2003).  In particular, there appears to have been no time 
during which the schedular criteria for a compensable 
disability rating were met or approximated.  Accordingly, 
staged ratings are not appropriate.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is the claims.  As such, the doctrine is not for 
application.  38 U.S.C.A. § 5107.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as due to an undiagnosed illness, 
is denied.  

Service connection for degenerative disc disease of the 
lumbosacral spine, to include as due to an undiagnosed 
illness, is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for skin rash, severe 
itching, and upper body rash, the appeal to this extent is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for dizziness, equilibrium 
problems, and vertigo, the appeal to this extent is denied.  

An increased, compensable evaluation for the service-
connected hearing loss of the left ear is denied.  

An increased, initial compensable evaluation for the service-
connected chronic fatigue, with muscle weakness and soreness 
is denied.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


